             Case 4:19-cv-08171-SBA Document 59-1 Filed 05/06/20 Page 1 of 3



 1   Hillary A. Brooks (admitted pro hac vice)
     hillary@brooksquinn.com
 2   Delfina S. Homen (admitted pro hac vice)
     delfina@brooksquinn.com
 3   BROOKS QUINN, LLC
     6513 132nd Ave NE # 378
 4   Kirkland, WA 98033
     Telephone: (503) 629-1559
 5
     Ryan Tyz (CSB No. 234895)
 6   ryan@tyzlaw.com
     Sean K. Apple (CSB No. 305692)
 7   sapple@tyzlaw.com
     TYZ LAW GROUP PC
 8   4 Embarcadero Center, 14th Floor
     San Francisco, CA 94111
 9   Telephone: (415) 849-3578

10   Attorneys for SCOTT GRIFFITH COLLABORATIVE SOLUTIONS, LLC d/b/a SG
     Collaborative Solutions, LLC
11

12                                UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA
14                                          OAKLAND DIVISION
15

16   CARE AMBULANCE SERVICE, INC.,                  Case No: 4:19-cv-08171-SBA
     FALCK USA, INC., FALCK NORTHERN
17   CALIFORNIA CORP., and FALCK                    Related to: 4:19-cv-06104-SBA
     ROCKY MOUNTAIN, INC.,
18                                                  DECLARATION OF MICHAEL J.
                    Plaintiffs,                     COFFIN IN SUPPORT OF SG
19                                                  COLLABORATIVE SOLUTIONS’
            v.                                      REVISED SPECIAL MOTION TO
20                                                  STRIKE (ANTI-SLAPP MOTION)
     SCOTT GRIFFITH COLLABORATIVE
21   SOLUTIONS, LLC d/b/a SG Collaborative
     Solutions, LLC.,
22
                    Defendant.
23

24

25

26

27

28

     COFFIN DECL. ISO REVISED SPECIAL MTN
     TO STRIKE (ANTI-SLAPP MOTION)                               CASE NO. 4:19-cv-08171-SBA
                Case 4:19-cv-08171-SBA Document 59-1 Filed 05/06/20 Page 2 of 3



 1          I, Michael J. Coffin, hereby declare as follows:

 2          1.       I am the COO of Defendant Scott Griffith Collaborative Solutions, LLC d/b/a SG

 3   Collaborative Solutions, LLC (“SGCS”). I am personally knowledgeable regarding the subject

 4   matter stated herein and make this declaration in support of SGCS’s Revised Special Motion to

 5   Strike (Anti-SLAPP Motion).

 6          2.       I am one of three members of SGCS. I was a member/owner of SGCS prior to

 7   and on September 26, 2019, when Plaintiffs filed this lawsuit.

 8          3.        I am currently a California resident, and have been a California resident at all

 9   times relevant to this dispute. I live in Paso Robles, California, at a residential address, a fixed

10   residence, that I have lived at since 2003, and I have the intention to remain at that California

11   residence indefinitely. I hold a California driver’s license, am registered to vote in California,

12   and voted in the most recent statewide general election in November 2018.

13          4.       SGCS discovered FNC’s infringement in the Alameda County RFP on September

14   4, 2019.

15          5.       I drafted our cease-and-desist letter to FNC, a copy of which is attached to the

16   Amended Complaint as Exhibit C, while sitting in California. On behalf of SGCS, I emailed that

17   cease-and-desist letter from my work email address, michael@sgcdigital.com, from California,

18   where I live, on September 10, 2019. See the first page of the letter, which states it was
19   “Transmitted via email to: bill.sugiyama@falck.com,” which is a true and correct recitation of
20   the transmission method I used on September 10, 2019. The physical address on the letter is the

21   physical address we have registered with the Texas Secretary of State for SGCS and that we use

22   in all business-related documents, but it is not the physical address from which the letter was

23   transmitted. The letter was transmitted from my physical address in California.

24          6.       On the afternoon of September 10, 2019, Troy Hagen, acting as CEO of FNC,

25   telephoned me in California responsive to the letter. My understanding is that Troy Hagen also

26   lives and works in California. During that telephone call and in a subsequent text exchange, Mr.

27   Hagen admitted that in addition to the Alameda County RFP, SGCS’s content was used in RFPs

28   for Los Angeles and Orange Counties.

     COFFIN DECL. ISO REVISED SPECIAL MTN
     TO STRIKE (ANTI-SLAPP MOTION)                                     CASE NO. 4:19-cv-08171-SBA
Case 4:19-cv-08171-SBA Document 59-1 Filed 05/06/20 Page 3 of 3
